Exhibit 10.51
FIRSTMERIT CORPORATION
AMENDED AND RESTATED
2006 EQUITY PLAN
EMPLOYEES’ RESTRICTED STOCK AWARD AGREEMENT
     This RESTRICTED STOCK AWARD AGREEMENT (“Agreement”) is made and entered by
and between FIRSTMERIT CORPORATION (the “Company”) and the Grantee on the Grant
Date (each as set forth on attached Exhibit A).
     WITNESSETH, THAT:
     WHEREAS, the Company maintains the FirstMerit Corporation Amended and
Restated 2006 Equity Plan (the “Plan”), as amended from time to time; and
     WHEREAS, one of purposes of the Plan is to enable employees of the Company
and its Related Entities to acquire a proprietary interest (or to increase an
existing proprietary interest) in the Company, and to provide employees with a
more direct stake in the future and welfare of the Company and its Related
Entities and to encourage them to remain employed with the Company or its
Related Entities; and
     WHEREAS, the Grantee understands that this Agreement will be revoked
retroactively (and will be of no effect whatsoever), unless the acknowledgement
appearing at the end of this Agreement is signed and returned no later than
30 days after the Grant Date.
     NOW, THEREFORE, the Company and the Grantee agree as follows:
     1. Grant of Award Shares. The Grantee is hereby granted an Award consisting
of the number of restricted common shares, without par value (“Stock”) of the
Company set forth on attached Exhibit A (the “Award Shares”). The Award is
subject to the following terms and conditions and to the provisions of the Plan,
the terms of which are hereby incorporated by reference. Capitalized terms used
but not expressly defined in this Agreement will have the meanings given to them
in the Plan.
     Subject to the terms of the Plan, if, before restrictions imposed on the
Award Shares lapse, there is a Stock dividend or Stock split, recapitalization
(including payment of an extraordinary dividend), merger, consolidation,
combination, spin-off, distribution of assets to shareholders, exchange of
shares or other similar corporate change affecting Stock, an appropriate
adjustment will be made to the number of Award Shares and other limitations
applicable to the Award Shares.
     2. Transfer Restrictions. Subject to the terms and conditions of the Plan
and this Agreement, none of the Award Shares may be sold, assigned or
transferred, in whole or in part, voluntarily or involuntarily, by the Grantee,
nor made subject to any lien, directly or indirectly, by operation of law or
otherwise, including execution, levy, garnishment, attachment, pledge or
bankruptcy. However, the Grantee may designate a Beneficiary to receive any
Award Shares issuable after the Grantee’s death.
     3. Release of Restrictions.
     A. Except as provided in Sections 3(B) and 4, and subject to the Grantee’s
continued employment with the Company and its Related Entities, the restrictions
on the Award Shares shall lapse and the Award Shares shall vest as described on
Exhibit A.

 



--------------------------------------------------------------------------------



 



          B. Upon a Change in Control, the restrictions set forth in Section 2
will fully lapse and the Award Shares will vest only as provided in a Change in
Control Termination Agreement and/or Displacement Agreement.
     4. Effect of Terminating Employment.

  A.   Retirement:         If the Grantee Retires, all Award Shares that are
unvested will be forfeited immediately.     B.   Death or Disability:         If
the Grantee dies or becomes Disabled, all Award Shares that are unvested will be
fully vested.     C.   Termination for any Other Reason:         Except as
provided in Section 3(B), if the Grantee Terminates for any reason not described
in Sections 4(A) or 4(B), all unvested Award Shares will be forfeited
immediately.

     5. Taxes. When Award Shares vest, any taxes required to be withheld shall
be (A) paid to the Company from the Grantee’s payroll account an amount
sufficient to satisfy any federal, state and local tax withholding requirements
or (B) withheld from the vested Award Shares that would otherwise be issued
under the Plan with a Fair Market Value equal to the minimum amount that must be
withheld to comply with applicable federal, state and local income, employment
and wage tax laws or (C) any combination of the foregoing. The Company will
defer issuance of the vested Award Shares until the earlier of (i) 30 days after
the settlement date or (ii) the date the Grantee remits the required amount. If
the Grantee has not remitted the required amount within 30 days after the
settlement date, the Company will permanently withhold a number of Award Shares
that would otherwise be distributed with a Fair Market Value equal to the
minimum amount that must be withheld to comply with applicable federal, state
and local income, wage and employment taxes and distribute the balance of the
vested Award Shares to the Grantee.
     6. Rights as Shareholder. The Grantee will be entitled to all of the rights
of a shareholder with respect to the Award Shares, including the right to vote
the Award Shares and to receive dividends and other distributions payable with
respect to the Award Shares after the Grant Date; provided, however, that if any
dividends or other distributions are paid in shares of Stock, those shares will
be subject to the same restrictions on transferability and forfeitability as the
Award Shares with respect to which they were issued.
     7. Escrow of Share Certificates. For the purposes of securing the
re-transfer of the Award Shares into the name of the Company in the event of
forfeiture, certificates for the Award Shares will be issued in the Grantee’s
name and will be held in escrow by, and subject to a security interest in favor
of, the Company until restrictions with respect to the Award Shares lapse or the
Award Shares are forfeited as provided in this Agreement; provided, however,
that the terms of the escrow will make allowance for the transactions
contemplated by Section 3(B). A certificate or certificates representing the
Award Shares as to which restrictions have lapsed will be delivered to the
Grantee after those restrictions have lapsed.
     8. Beneficiary Designation. The Grantee may name a Beneficiary or
Beneficiaries (who may be named contingently or successively) to receive any
Award Shares that are vested but are settled after the Grantee’s death. Each
designation made will revoke all prior designations, must be made on a form
prescribed by the Committee and will be effective only when filed in writing
with the Committee. If the Grantee has not

 



--------------------------------------------------------------------------------



 



made an effective Beneficiary designation, the deceased Grantee’s Beneficiary
will be the Grantee’s surviving spouse or, if there is no surviving spouse, the
deceased Grantee’s estate.
     9. Restrictive Covenants.

  A.   The Grantee acknowledges and agrees that as a condition to and in
consideration of the grant of this Award, the Grantee will not engage in
solicitation of customers of, or interference with employees of, the Company or
any Related Entity (“Protected Party”), directly or indirectly, for a period of
time after the Termination of employment with the Company and all Related
Entities, irrespective of who initiates the Termination or the reason for the
Termination. The Grantee acknowledges that the Grantee has received sufficient
consideration in exchange for these covenants not to solicit or interfere.    
B.   The Grantee covenants that if the Grantee’s employment is Terminated by
either party for any reason whatsoever, the Grantee will not for a period of
twelve (12) months (“Restrictive Period”) thereafter:

  1.   Solicit, engage or otherwise interfere with any customer or client who is
at that time or was within the preceding ninety (90) days a customer or client
of the Protected Party for the purposes of directly or indirectly furnishing any
financial or banking services that a national banking association, bank holding
company, state bank, savings and loan association or other regulated financial
institution is permitted by law to conduct or furnish on the date the Grantee’s
employment is Terminated.     2.   Employ, solicit for employment, engage or
otherwise interfere with any person who is at that time or was within the
preceding ninety (90) days employed by the Protected Party, or otherwise
directly or indirectly induce or take any action which would encourage or
influence any such person to leave that person’s employment or terminate, reduce
or modify their business or relationship with the Protected Party.

      The restrictive covenants and Restrictive Period provided for herein will
not be construed to limit the application of any other restrictive covenant or
restriction period set forth in any other agreement entered into between the
Grantee and the Company or a Related Entity.

  C.   The Grantee acknowledges that the Grantee is entering into this Agreement
voluntarily and has given careful consideration to the restraints imposed by
this Agreement. Irrespective of the manner of any employment termination, the
restraints imposed by this Agreement will be operative during their full time
periods and throughout the restrictive areas set forth in this Agreement. The
Grantee further acknowledges that if the Grantee’s employment with the Company
and all Related Entities Terminates for any reason the Grantee can earn a
livelihood without violating the foregoing restrictions and that the Grantee’s
ability to earn a livelihood without violating these restrictions is a material
employment condition. The Grantee acknowledges and recognizes that if the
Grantee’s employment Terminates for any reason, this Section 9 and Section 10
hereinbelow will survive any such Termination and any expiration of the term of
this Agreement. Further, the Grantee agrees and consents that this Agreement is
assignable by the Company.

 



--------------------------------------------------------------------------------



 



  D.   The Grantee agrees that if a court of law finds that the provisions of
this Agreement are too harsh so that they are unenforceable, then such court of
law may enforce those restrictions and limitations which are acceptable and
deemed enforceable by the court.     E.   Further, in the event the Grantee
breaches the terms of this Agreement, it is agreed that all time periods
contained in this Agreement will be tolled until the Grantee ceases to breach
this Agreement.     F.   If the Grantee violates the restrictive covenants
described in this Section 9, the Grantee will be required to reimburse the
Company in an amount equal to the value of any Award Shares that vested within
the period beginning one year prior to the Grantee’s Termination and ending on
the Grantee’s date of Termination, net of any taxes withheld (the “Clawback
Amount”). The value of the Award Shares described in the preceding sentence will
be the Fair Market Value of such Award Shares on the date they vested, and the
Clawback Amount will be paid either in cash or by returning to the Company a
number of shares of Stock with a Fair Market Value equal to such Clawback
Amount. Notwithstanding the foregoing, nothing in this Section 9(F) will prevent
a Protected Party from seeking any other relief or remedy described in
Section 11 of this Agreement.

    10. Nondisclosure and Non-appropriation of Information.

  A.   The Grantee recognizes and acknowledges that while employed by the
Company and all Related Entities, the Grantee will have access to, learn, be
provided with and, in some cases, prepare and create, certain confidential
information, proprietary information or Trade Secrets (as defined below) of the
Protected Party, including, but not limited to, processes, financial
information, pricing information, operating techniques, marketing processes,
training techniques, customer, vendor, and referral source lists, price and cost
information, files and forms, (hereinafter collectively referred to as the
“Trade Secrets”), all of which are of substantial value to the Protected Party
and the businesses conducted by it.     B.   The Grantee expressly covenants and
agrees:

  1.   That the Grantee will hold in a fiduciary capacity and will not reveal,
communicate, use or cause to be used for the Grantee’s own benefit or divulge
during the period of employment by the Company and all Related Entities and for
an indefinite period thereafter, any Trade Secrets, or other proprietary
information or Trade Secrets right now or hereafter owned by the Protected
Party;     2.   That the Grantee will not sell, exchange or give away, or
otherwise dispose of any proprietary information or Trade Secrets now or
hereafter owned by the Protected Party, whether the same will or may have been
originated or discovered by the Protected Party, the Grantee or otherwise;    
3.   That the Grantee will not reveal, divulge or make known to any person,
firm, company or corporation any proprietary information or Trade Secrets of the
Protected Party;     4.   That the Grantee will return to the Company or any
other Protected Party, either before or immediately (within 24 hours) upon the
Grantee’s termination of

 



--------------------------------------------------------------------------------



 



      employment with the Company and all Related Entities, any and all written
information, material or equipment that constitutes, contains or relates in any
way to proprietary information, Trade Secrets and any other documents,
equipment, and material of any kind relating in any way to the business of the
Protected Party, which are in the Grantee’s possession, custody and control and
which are or may be property of Protected Party, whether confidential or not,
including any and all copies thereof which may have been made by or for the
Grantee and that the Grantee will maintain no copies thereof after termination
of this Agreement; and
 
      5.   The obligations of this paragraph will survive any Termination and
any expiration of the term of this Agreement.

     11. Injunction. The parties acknowledge and agree, due to the subject
matter of this Agreement, that money damages will be an inadequate remedy for a
breach by the Grantee of any of the obligations hereunder. Consequently, if the
Grantee breaches or threatens to breach any of the obligations under this
Agreement, the Grantee agrees that the Protected Party will have the right, in
addition to any other rights or remedies available to it at law or in equity, to
obtain equitable relief, including, without limitation, injunctive relief and
specific performance, in the event of any breach or threatened breach. Further,
the parties hereto agree and declare that it may be impossible to measure in
monetary terms the damages that may accrue to any Protected Party by reason of
the Grantee’s violation of this Agreement. Therefore, in the event that a
Protected Party, or any successor in interest thereto, will institute an action
or proceeding to enforce the provisions of this Agreement, each party or other
person against whom such action or proceeding is brought will and hereby does,
in advance, waive the claim or defense that there is adequate remedy at law. In
the event such injunctive relief is warranted and obtained by the Protected
Party, the Grantee agrees to pay all costs of that action, including reasonable
attorney fees.
     12. Severability. If any one or more of the provisions contained in this
Agreement is conclusively determined to be invalid, illegal or unenforceable in
any respect under applicable law, the validity, legality and enforceability of
the remaining provisions of this Agreement will not, in any way, be ineffective
or impaired thereby.
     13. Governing Law. This Agreement is made and entered into in the state of
Ohio, and will in all respects be interpreted, enforced and governed under the
laws of that state notwithstanding its conflict of laws rules. In the event of
any dispute or controversy arising under or in connection with this Agreement,
the parties consent to the jurisdiction of the Common Pleas Court of the State
of Ohio (Summit County) or The United States District Court for the Northern
District of Ohio, Eastern Division.
     14. Other Agreements. The Award Shares and this Agreement will be subject
to the terms of any other written agreements between the Grantee and the Company
and any Related Entity to the extent that those other agreements do not directly
conflict with the terms of the Plan or this Agreement.
     15. Other Rules. The Award Shares and this Agreement are subject to more
rules described in the Plan.
     16. Assignment. This Agreement will be binding upon the Company and the
Grantee, their respective heirs, personal representatives, executors,
administrators, and successors. The Company may freely assign or transfer this
Agreement without the Grantee’s consent.

 



--------------------------------------------------------------------------------



 



     17. Acknowledgement; Return of Agreement. This Agreement (and the Award
Shares) will be revoked automatically unless the Grantee signs the
acknowledgement appearing at the end of this Agreement and returns a copy of the
signed Agreement to the Committee no later than 30 days after the Grant Date.
     18. Listing, Registration, Qualification. If the Board concludes that the
listing, registration or qualification upon any securities exchange, under any
state or federal law, or the approval or consent of any governmental body is
necessary or desirable as a condition to the issuance of the Award Shares, the
Award Shares may not be issued in whole or in part unless and until that
listing, registration, qualification or approval has been obtained, free of any
conditions which are not acceptable to the Board and the sale and delivery of
stock under this Agreement is also subject to the same requirements and
conditions.
IN WITNESS WHEREOF, the Company has caused the Award to be granted pursuant to
this Agreement on the date first above written.

                  FIRSTMERIT CORPORATION    
 
           
 
  By:        
 
     
 
        Christopher J. Maurer         Executive Vice President, Human Resources
   



 



--------------------------------------------------------------------------------



 



EXHIBIT A
EMPLOYEES’ RESTRICTED STOCK AWARD AGREEMENT

1.   Employee Name:___________________________   2.   Grant
Date:__________________________, 20__   3.   Number of Award
Shares:____________________   4.   Vesting Schedule: Subject to the terms of the
Award Agreement, the restrictions set forth in Section 2 of the Award Agreement
will lapse and the Award Shares will vest as follows:

  a.   with respect to       Award Shares on February 21, 20     ;     b.   with
respect to       Award Shares on February 21, 20     ; and     c.   with respect
to       Award Shares on February 21, 20     .

ACKNOWLEDGEMENT
By signing below, the Grantee acknowledges and agrees that:

  •   A copy of the Plan and Award Agreement have been made available to the
Grantee;     •   The Grantee has received a copy of the Plan’s Prospectus;     •
  The Grantee has read and understands and accepts the conditions placed on the
Award Shares, including the clawback provision described in Section 9(F) of the
Award Agreement;     •   If the Grantee does not return a signed copy of this
Award Agreement, including Exhibit A, to the address shown below not later than
30 days after the Grant Date, the Award Shares will be forfeited and the Award
Agreement shall terminate and be of no further force or effect.

FirstMerit Corporation
Compensation Department, CAS 82
III Cascade Plaza
Akron, Ohio 44308

                  GRANTEE    
 
           
 
  By:        
 
   
 
   
 
           
 
  Printed Name:       
 
     
 
   

 